 Case: 1:20-cv-00045-SNLJ Doc. #: 12 Filed: 04/15/20 Page: 1 of 3 PageID #: 90



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

ARTRIA IVY by and through                     )
DANIELLE IVY,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 1:20-cv-00045-SNLJ
                                              )
DANNY BERRY, M.D., et al.                     )
                                              )
              Defendants.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Natasha Ware’s unopposed

motion to dismiss and to substitute the United States as party-defendant (ECF #10). For

the reasons explained below, the motion is GRANTED.

       This matter began in state court. Plaintiff filed a state law malpractice claim

against Ware alleging plaintiff presented to Ware “with a history of a fall from a truck

with outstretched arms and continuing pain” for which Ware “diagnosed tendonitis and

failed to order any further imaging studies.” Plaintiff says she had an “elbow injury” that

was “discovered when an x-ray was [later] ordered [by another doctor].” Plaintiff sought

“in excess of twenty-five thousand dollars” in damages.

       Ware is a physician employed by Cross Trails Medical Center. She removed the

case to federal court under the federal officer removal statute, 28 U.S.C. §1442(a), and

also under a provision of the Westfall Act, 28 U.S.C. § 2679(d)(2). In doing so, she

alleges she is “deemed to be a U.S. Public Health Service employee” because her


                                              1
 Case: 1:20-cv-00045-SNLJ Doc. #: 12 Filed: 04/15/20 Page: 2 of 3 PageID #: 91



employer, Cross Trails Medical Center, is eligible for Federal Tort Claims Act (FTCA)

coverage, see 28 U.S.C. § 1346, pursuant to the Federally Supported Health Centers

Assistance Act, see 42 U.S.C. § 233(a), (h).

       These many statutes—all focusing on a limited waiver of federal sovereign

immunity—work in tandem to accomplish a specific set of procedural results. The FTCA

waives sovereign immunity “against the United States, for money damages …

[involving] injury or loss of property, or personal injury or death caused by the negligent

or wrongful act or omission of any employee of the Government while acting within the

scope of his office or employment[.]” 28 U.S.C. § 1346(b)(1). The Westfall Act provides

federal employees total immunity from tort claims arising out of acts undertaken in the

course of their official duties. 28 U.S.C. § 2679(b)(1). It also empowers the Attorney

General (or the United States Attorney acting on their behalf) to certify that a federal

employee sued for wrongful or negligent conduct “was acting within the scope of his

office or employment at the time of the incident out of which the claims arose.” 28

U.S.C. § 2679(d)(1), (2). When this happens, “the employee is dismissed from the action,

and the United States is [properly] substituted as defendant in place of the employee.”

Osborn v. Haley, 549 U.S. 225, 230 (2007). If the action began in state court, the

Westfall Act further calls for it to be removed to a federal district court, and the Attorney

General’s certification is treated as “conclusive … for purposes of removal.” 28 U.S.C. §

2679(d)(2).

       That is the process played out in this case. As part of the notice of removal, the

United States Attorney for the Eastern District of Missouri certified that Cross Trails

                                               2
 Case: 1:20-cv-00045-SNLJ Doc. #: 12 Filed: 04/15/20 Page: 3 of 3 PageID #: 92



Medical Center is a private entity eligible for FTCA coverage, that Ware was employed

by Cross Trails Medical Center, and that Ware was acting within the scope of her

employment at the time of the incident complained of by plaintiff. (ECF #1-1). Having so

certified, Ware—deemed a federal employee—is “dismissed from the action, and the

United States is substituted as defendant in [her] place.” Osborn, 549 U.S. at 230.

       Accordingly,

       IT IS HEREBY ORDERED that Natasha Ware’s motion to dismiss and to

substitute the United States as party-defendant (ECF #10) is GRANTED. The United

States is hereby SUBSTITUTED as party-defendant in place of Ware. Ware is

DISMISSED with prejudice, a separate order to follow.


       So ordered this 15th day of April 2020.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             3
